Citation Nr: 1740329	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-35 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1961 to August 1965.  He died in January 2012.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the Milwaukee VA Pension Center in August 2012 and in September 2012 that denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

The record reflects that the appellant indicated in February 2014 that she was unable to attend any scheduled hearing before a Veterans Law Judge.  Under these circumstances, the appellant's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2016).

In July 2015, the Board remanded the matter for additional development; jurisdiction of the appeal then transferred to the RO in Louisville, Kentucky.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

VA records, dated in January 2012, reveal that the Veteran was transferred to a local Hospice Care Center in Hazard, Kentucky, for end of life (terminal) care with a diagnosis of lung/brain metastasis.  The RO or VA's Appeals Management Office (AMO) should specifically seek the appellant's authorization for release of these hospice treatment records.

In addition, the appellant should be invited to submit any other evidence, to include competent medical opinions, in support of her claim.

A death certificate reveals that the immediate cause of the Veteran's death in January 2012 was metastatic lung cancer.

Significantly, in this case, the Veteran served in an aviation related occupation had more than three years of foreign and/or sea service aboard at least one aircraft carrier during the Vietnam War; however, there is no indication as to whether the Veteran served on other vessels and whether ever visited the Republic of Vietnam or served in inland waters.  While a copy of his Form DD 214 and a certificate of discharge are of record, it is unusual that the certificate shows no awards or campaign ribbons and other service personnel records have not been associated with the claims file.  Service personnel records that document Vietnam service are relevant to the appellant's claim for service connection for cause of death potentially based on exposure to certain designated herbicide agents. 

VA is obliged to assist the appellant to obtain evidence pertinent to her claim.  See 38 U.S.C.A. § 5103A (West 2016).
 
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the appellant, please request the Veteran's hospice treatment records from the Hospice Care Center in Hazard, Kentucky-all dated in January 2012; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the appellant; and if the RO or AMO is unable to secure such records, the RO or AMO must notify the appellant and (a) identify the specific records the RO or AMO is unable to obtain; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Invite the appellant to submit any evidence, to include competent medical opinions, in support of her contention that the Veteran's tuberculosis likely had its onset in active service or within three years of his discharge from active service; and that tuberculosis contributed substantially or materially to the lung cancer that led to his demise. 

3.  Undertake appropriate action to obtain the Veteran's service personnel records, including his record of assignments and any documentation of service in the Republic of Vietnam; and associate them with the Veteran's claims file. If there is any indication that the Veteran deployed to the Western Pacific during his sea duty, then request from the Joint Services Record Research Center or other appropriate source of information on his ship(s) operations in port or in inland waters of Vietnam during his tour of duty.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the appellant until she is notified by the RO or AMO.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).




